
	
		III
		111th CONGRESS
		1st Session
		S. CON. RES. 37
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2009
			Mr. Johanns (for himself
			 and Mr. Casey) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of senior
		  caregiving and affordability.
	
	
		Whereas 8,000 people in the United States turn 60 years
			 old every day;
		Whereas an estimated 35,900,000 people, 12.4 percent of
			 the population, are 65 years of age and older;
		Whereas the United States population age 65 and older is
			 expected to more than double in the next 50 years to 86,700,000 in 2050;
		Whereas the 85 and older population is projected to reach
			 9,600,000 in 2030, and double again to 20,900,000 in 2050;
		Whereas it is estimated that 4,500,000 people in the
			 United States have Alzheimer’s disease today;
		Whereas it is estimated that number will increase to
			 between 11,300,000 and 16,000,000 by 2050;
		Whereas 70 percent of people with Alzheimer’s disease and
			 other dementias live at home, and these individuals are examples of individuals
			 who need assistance in the home with activities of daily living;
		Whereas more than 25 percent of all seniors need some
			 level of assistance with activities of daily living;
		Whereas so as to address the surging population of seniors
			 who have significant needs for in-home care, the field of senior caregiving
			 will continue to grow;
		Whereas there are an estimated 44,000,000 adults in the
			 United States providing care to adult relatives or friends and an estimated
			 725,000 nonfamily private paid senior caregivers;
		Whereas both unpaid family caregivers and paid caregivers
			 work together to serve the daily living needs of seniors who live in their own
			 homes;
		Whereas the Department of Labor estimated that paid
			 caregivers for the year 2006 worked a total of 835,000,000 hours, and the
			 projected hours of paid senior caregivers are estimated to increase to
			 4,350,000,000 hours by 2025; and
		Whereas the longer a senior is able to provide for his or
			 her own care, the less burden is placed on public payment systems in Federal
			 and State governments: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes
			 caregiving as a profession;
			(2)supports the
			 private home care industry and the efforts of family caregivers throughout the
			 United States by encouraging individuals to provide care to family, friends,
			 and neighbors;
			(3)encourages
			 alternatives to make caregiving for seniors even more accessible and affordable
			 through reviews of Federal policies that relate to caregiving for
			 seniors;
			(4)supports current
			 Federal programs that address the accessibility and affordability needs of
			 seniors and their family caregivers; and
			(5)encourages the
			 Secretary of Health and Human Services to continue working to educate people in
			 the United States on the impact of aging and the importance of knowing the
			 options available to seniors when they need care to meet their personal
			 needs.
			
